Citation Nr: 1243725	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to disability rating in excess of 20 percent for left knee gout, symptomatic.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from October 1973 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and July 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development, as the Veteran contends that these disabilities are more disabling than is reflected by the currently assigned evaluations.

The Veteran seeks a disability rating higher than the currently assigned 20 percent rating for his service-connected degenerative disc disease of the lumbosacral spine disability.  

A June 2009 VA spine examination report reveals that the Veteran experienced lumbar spine pain with testing of his active range of motion and following repetitive motion testing.  The examiner noted the low back pain was a "problem" associated with the diagnosis and had a significant effect on the Veteran's usual occupation.  The examiner did not, however, indicate the degree at which the pain occurred for any of the planes of motion tested or whether the Veteran exhibited fatigability, incoordination, weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that a remand is required where VA examination did not indicate consideration of factors cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).  

The report of an October 2011 VA spine examination included consideration of the factors noted in DeLuca, but also included inconsistent findings regarding any related neurological symptoms.  The examiner noted mild paresthesias or dysesthesia in the left lower extremity, then answered "no" as to whether the Veteran had any other signs or symptoms of radiculopathy, but went on to indicate that there was involvement of the left sciatic nerve which resulted in mild radiculopathy.  The examiner also noted that the examination was conducted without review of the claims folder.  

Given the inconsistency in the examination report and the fact that it is unclear whether the examiner was aware of the relevant facts of the Veteran's history, another examination is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Regarding the Veteran's remaining claim, the issue of an increased rating for his service-connected left knee gout disability arises from a July 2010 rating decision that increased the rating to 20 percent, effective from February 2010.  Thereafter, in January 2011, the Veteran filed a supplemental claim for compensation, again requesting an increased rating for his left knee condition.  He was then afforded a VA joint examination in April 2011 to determine the severity of his left knee disability.  In a May 2011 rating decision, the RO characterized his January 2011 request as a new claim for an increased rating for his service-connected left knee gout disability and denied the claim.  

In a July 2011 statement, the Veteran requested a reconsideration of the disability rating assigned for his left knee gout disability and requested that the RO obtain his VA medical records showing treatment for the disability.  The Board concludes that the Veteran's July 2011 statement serves as a timely notice of disagreement as to the disability ratings upheld and assigned in the July 2010 rating decision for his service-connected left knee gout disability.  The RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is remanded for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for the disabilities on appeal since May 2011.  Based on his response and submission of completed releases, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, obtain the Veteran's updated VA treatment records, including the treatment records from the VA medical center in Charlotte, North Carolina.  

2.  Issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an increased disability rating for his service-connected left knee gout disability.  See 38 C.F.R. §§ 19.29, 19.30 (2012).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran's entire claims file and all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should also report the nature and severity of any bladder or bowel impairment associated with the service-connected back disability, including whether the use of any appliances or absorbent materials is required for a voiding dysfunction and the frequency at which any such absorbent materials must be changed.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


